i          i       i                                                               i     i      i




                                 MEMORANDUM OPINION


                                        No. 04-08-00706-CR

                                      Michael McCARDELL,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kimble County, Texas
                                     Trial Court No. 07-1623
                            Honorable Emil Karl Prohl, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

DISMISSED

           Michael McCardell filed a notice of appeal from the trial court’s judgment. The clerk’s

record was due September 19, 2008, but was not filed. See TEX . R. APP . P. 35.2. The Kimble County

District Clerk responded to our notice that the record was late by stating the record was not filed

because McCardell had not paid or made arrangements to pay the clerk’s fee to prepare the record

and is not entitled to appeal without paying the fee. On November 14, 2008, we ordered McCardell
                                                                                     04-08-00706-CR

to provide written proof to this court on or before December 1, 2008 that either (1) the clerk’s fee

has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is entitled to appeal

without paying the clerk’s fee. We cautioned appellant that if he failed to respond within the time

provided, his appeal would be dismissed for want of prosecution. See TEX . R. APP . P. 37.3(b).

McCardell has not filed a response and the clerk’s record has not been filed.

       We therefore order this appeal dismissed for want of prosecution.

                                                      PER CURIAM

Do not publish




                                                -2-